
 
Exhibit 10.1
 
EXECUTION COPY
 
 
Voting Agreement
 
 
This VOTING AGREEMENT (this “Agreement”), dated as of January 8, 2010, by and
among Hillenbrand, Inc., an Indiana corporation (“Parent”), Krusher Acquisition
Corp., a New Jersey corporation and a direct, wholly-owned Subsidiary of Parent
(“Merger Sub”), and each of the Persons listed on Annex I hereto (each, a
“Shareholder”).  Capitalized terms used but not defined herein have the meanings
assigned to them in the Agreement and Plan of Merger dated as of the date of
this Agreement (the “Merger Agreement”) by and among Parent, Merger Sub and
Krusher, a New Jersey corporation (the “Company”).
 
 
Recitals
 
 
WHEREAS, as of the date hereof, each Shareholder is the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of the number of Shares set forth
opposite such Shareholder’s name under the heading “Shares Beneficially Owned”
on Annex I (all such beneficially owned Shares which are outstanding as of the
date hereof and which may hereafter be acquired pursuant to acquisition by
purchase, stock dividend, distribution, stock split, split-up, combination,
merger, consolidation, reorganization, recapitalization, combination or similar
transaction, being referred to herein as the “Subject Shares;” provided that
“Subject Shares” shall not include (i) Shares beneficially owned in the form of
Company Options or Company RSUs, but only to the extent such Shares remain
unexercised or unvested, as the case may be or (ii) those Shares specifically
identified on Annex I as “Excluded Shares”);
 
 
WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and the Company are entering into the Merger Agreement, a copy of
which has been made available to each Shareholder, which provides for, among
other things, the merger of Merger Sub with and into the Company (the “Merger”),
upon the terms and subject to the conditions set forth therein; and
 
 
WHEREAS, as a condition to Parent’s and Merger Sub’s willingness to enter into
the Merger Agreement, Parent and Merger Sub have requested that each
Shareholder, and in order to induce Parent and Merger Sub to enter into the
Merger Agreement, each Shareholder has agreed to, enter into this Agreement.
 
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
 


 
 

--------------------------------------------------------------------------------

 


 
 
ARTICLE I
 
AGREEMENTS OF EACH SHAREHOLDER
 
1.1           Voting of Subject Shares.  Each Shareholder irrevocably and
unconditionally agrees that such Shareholder shall, at any meeting (whether
annual or special and whether or not an adjourned or postponed meeting) of the
holders of Shares, however called (each, a “Company Shareholders Meeting”):
 
 
(a)         be present, in person or represented by proxy, or otherwise cause
such Shareholder’s Subject Shares to be counted for purposes of determining the
presence of a quorum at such meeting (to the fullest extent that such Subject
Shares may be counted for quorum purposes under applicable Law); and
 
 
(b)         vote (or cause to be voted) with respect to all such Shareholder’s
Subject Shares to the fullest extent that such Subject Shares are entitled to be
voted at the time of any vote:
 
 
(i)      in favor of (1) the approval of the Merger Agreement, (2) without
limitation of the preceding clause (1), the approval of any proposal to adjourn
or postpone the Company Shareholders Meeting to a later date if there are not
sufficient votes for approval of the Merger Agreement on the date on which the
Company Shareholders Meeting is held and (3) any other matter necessary for
consummation of the transactions contemplated by the Merger Agreement, which is
considered at any such Company Shareholders Meeting; and
 
 
(ii)                 against (1) any action (including any amendment to the
Company’s certificate of incorporation or bylaws, as in effect on the date
hereof), agreement or transaction that would reasonably be expected to frustrate
the purposes of, impede, hinder, interfere with, nullify, prevent, delay or
adversely affect, in each case in any material respect, the consummation of the
transactions contemplated by the Merger Agreement, (2) any Takeover Proposal and
any action in furtherance of any Takeover Proposal, (3) any merger, acquisition,
sale, consolidation, reorganization, recapitalization, extraordinary dividend,
dissolution, liquidation or winding up of or by the Company, or any other
extraordinary transaction involving the Company (other than the Merger), (4) any
action, proposal, transaction or agreement that would reasonably be expected to
result in a breach, in any material respect, of any covenant, representation or
warranty or any other obligation or agreement of such Shareholder under this
Agreement and (5) any other action, proposal, transaction or agreement that
would reasonably be expected to result in the failure of any condition to the
Merger to be satisfied.
 
 
1.2           No Proxies for or Liens on Subject Shares.
 


 
2

--------------------------------------------------------------------------------

 


 
 
(a)         Except as provided hereunder, during the term of this Agreement,
each Shareholder shall not (nor permit any Person under such Shareholder’s
control to), directly or indirectly, (i) grant any proxies, powers of attorney,
rights of first offer or refusal, or enter into any voting trust or voting
agreement or arrangement with respect to any of such Shareholder’s Subject
Shares, (ii) sell (including short sell), assign, transfer, tender, pledge,
encumber, grant a participation interest in, hypothecate or otherwise dispose of
(including by gift) (each, a “Transfer”) any of such Shareholder’s Subject
Shares, (iii) otherwise permit any Liens to be created on any of such
Shareholder’s Subject Shares or (iv) enter into any Contract with respect to the
direct or indirect Transfer of any of such Shareholder’s Subject Shares.  No
Shareholder shall, and shall not permit any Person under such Shareholder’s
control or any of such Shareholder’s or such Person’s respective representatives
to, seek or solicit any such Transfer or any such Contract.  Without limiting
the foregoing, each Shareholder shall not take any other action that would in
any way restrict, limit or interfere in any material respect with the
performance of such Shareholder’s obligations hereunder or the transactions
contemplated by the Merger Agreement.
 
 
(b)         Notwithstanding the foregoing, each Shareholder shall have the right
to Transfer all or any portion of his, her or its Subject Shares to a Permitted
Transferee of such Shareholder if and only if such Permitted Transferee shall
have agreed in writing, in a manner reasonably acceptable in form and substance
to Parent, (i) to accept such Subject Shares subject to the terms and conditions
of this Agreement and (ii) to be bound by this Agreement and to agree and
acknowledge that such Person shall constitute a Shareholder for all purposes of
this Agreement.  “Permitted Transferee” means, with respect to any Shareholder,
(A) any other Shareholder, (B) a spouse, lineal descendant or antecedent,
brother or sister, adopted child or grandchild or the spouse of any child,
adopted child, grandchild or adopted grandchild of such Shareholder, (C) any
trust, the trustees of which include only the Persons named in clauses (A) or
(B) and the beneficiaries of which include only the Persons named in clauses (A)
or (B), or (D) if such Shareholder is a trust, the beneficiary or beneficiaries
authorized or entitled to receive distributions from such trust.
 
 
(c)         Each Shareholder hereby authorizes Parent and Merger Sub to direct
the Company to impose stop orders to prevent the Transfer of any Subject Shares
on the books of the Company in violation of this Agreement.
 
 
1.3           Documentation and Information.  Each Shareholder (a) consents to
and authorizes the publication and disclosure by Parent of such Shareholder’s
identity and holdings of Subject Shares, the nature of such Shareholder’s
commitments, arrangements and understandings under this Agreement and any other
information, in each case, that Parent reasonably determines is required to be
disclosed by applicable Law in any press release or any other disclosure
document in connection with the Merger and the transactions contemplated by the
Merger Agreement and (b) agrees to promptly give to Parent any information it
may reasonably require for the preparation of any such disclosure
documents.  Each Shareholder agrees to promptly notify Parent of any required
corrections with respect to any information supplied by such Shareholder
 


 
3

--------------------------------------------------------------------------------

 


 
specifically for use in any such disclosure document, if and to the extent that
any such information shall have become false or misleading in any material
respect.
 
 
1.4           Irrevocable Proxy.  Each Shareholder hereby revokes (or agrees to
cause to be revoked) any proxies that such Shareholder has heretofore granted
with respect to such Shareholder’s Subject Shares.  Each Shareholder hereby
irrevocably appoints Parent, and any individual designated in writing by Parent,
and each of them individually, as attorney-in-fact and proxy for and on behalf
of such Shareholder, for and in the name, place and stead of such Shareholder,
to: (a) attend any and all Company Shareholders Meetings, (b) vote, express
consent or dissent or issue instructions to the record holder to vote such
Shareholder’s Subject Shares in accordance with the provisions of Section 1.1 at
any and all Company Shareholders Meetings or in connection with any action
sought to be taken by written consent of the shareholders of the Company without
a meeting and (c) grant or withhold, or issue instructions to the record holder
to grant or withhold, consistent with the provisions of Section 1.1, all written
consents with respect to the Subject Shares at any and all Company Shareholders
Meetings or in connection with any action sought to be taken by written consent
without a meeting.  Parent (or its designee) agrees not to exercise the proxy
granted herein for any purpose other than the purposes described in this
Agreement.  The foregoing proxy shall be deemed to be a proxy coupled with an
interest, is irrevocable (and as such shall survive and not be affected by the
death, incapacity, mental illness or insanity of such Shareholder, as
applicable) until the termination of the Merger Agreement and shall not be
terminated by operation of Law or upon the occurrence of any other event other
than the termination of this Agreement pursuant to Section 4.2.  Each
Shareholder authorizes such attorney and proxy to substitute any other Person to
act hereunder, to revoke any substitution and to file this proxy and any
substitution or revocation with the secretary of the Company.  Each Shareholder
hereby affirms that the proxy set forth in this Section 1.4 is given in
connection with and granted in consideration of and as an inducement to Parent
and Merger Sub to enter into the Merger Agreement and that such proxy is given
to secure the obligations of the Shareholder under Section 1.1.
 
 
1.5           Notices of Certain Events.  Each Shareholder shall notify Parent
of any development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties of such Shareholder set forth in Article II.
 
 
1.6           No Solicitations; Other Offers.  Each Shareholder agrees to comply
with the obligations imposed on the Company’s Representatives pursuant to
Section 5.3 of the Merger Agreement as if a party thereto.
 
 
1.7           Further Assurances.  Each Shareholder agrees to execute and
deliver, or cause to be executed and delivered, all further documents and
instruments as Parent or Merger Sub shall reasonably request and use their
respective commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations, to perform their respective
obligations under this Agreement.
 


 
4

--------------------------------------------------------------------------------

 


 
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF EACH SHAREHOLDER
 
 
Each Shareholder hereby, severally and not jointly, represents and warrants to
Parent and Merger Sub only as to himself, herself or itself (as the case may be)
as follows:
 
2.1           Organization.  Such Shareholder, if not an individual, is a trust,
duly organized and validly existing and in good standing under the laws of the
jurisdiction of its organization.  Such Shareholder, if an individual, is a
resident of the state set forth below such Shareholder’s signature on the
signature page hereto.
 
2.2           Authorization.  If such Shareholder is not an individual, it has
full trust power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. If such Shareholder is an individual, he or
she has full legal capacity, right and authority to execute and deliver this
Agreement and to perform his or her obligations hereunder.  If such Shareholder
is not an individual, the execution, delivery and performance by such
Shareholder of this Agreement and the consummation by such Shareholder of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such Shareholder.
 
2.3           Due Execution and Delivery; Binding Agreement.  This Agreement has
been duly executed and delivered by such Shareholder and constitutes a valid and
legally binding obligation of such Shareholder, enforceable against such
Shareholder in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at Law).  If such
Shareholder is married and any of the Subject Shares constitute community
property or spousal approval is otherwise necessary for this Agreement to be
legal, binding and enforceable, this Agreement has been duly authorized,
executed and delivered by, and constitutes the legal, valid and binding
obligation of, such Shareholder’s spouse, enforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at Law).  If such Shareholder is an individual,
such Shareholder has not executed this Agreement within the state of New York.
 
2.4           No Violation.
 
 
(a)         The execution and delivery of this Agreement by such Shareholder
does not, and the performance by such Shareholder of such Shareholder’s
obligations hereunder will not, (i) if such Shareholder is not an individual,
contravene, conflict with, or result in any violation or breach of any provision
of its organizational documents, (ii) assuming compliance with Section 2.4(b),
contravene, conflict with or result in a violation nor breach of any provision
of applicable Law or Order of any Governmental Entity with competent
jurisdiction or (iii) constitute a default, or an event that, with or without
notice or lapse of time or both, could become a default, under, or cause or
permit the termination, cancellation, acceleration or other
 


 
5

--------------------------------------------------------------------------------

 


 
change of any right or obligation or the loss of any benefit which such
Shareholder is entitled under any provision of any Contract binding upon such
Shareholder.
 
 
(b)         No consent, approval, order, authorization or permit of, or
registration, declaration or filing with or notification to, any Governmental
Entity or any other Person is required by or with respect to such Shareholder in
connection with the execution and delivery of this Agreement by such Shareholder
or the performance by such Shareholder of his, her or its obligations hereunder,
except for the filing with the SEC of any Schedules 13D or 13G or amendments to
Schedules 13D or 13G and filings under Section 16 of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby.
 
2.5           Ownership of Subject Shares.  As of the date hereof, such
Shareholder is, and (except with respect to any Subject Shares Transferred in
accordance with Section 1.2 hereof) at all times during the term of this
Agreement will be, the beneficial owner of, and has, and will have, good and
marketable title to, such Shareholder’s Subject Shares with no restrictions on
such Shareholder’s rights of disposition pertaining thereto, except as may be
otherwise set forth on Annex I hereto.  Other than as provided in this Agreement
or as set forth on Annex I hereto, such Shareholder has, and (except with
respect to any Subject Shares Transferred in accordance with Section 1.2 hereof)
at all times during the term of this Agreement will have, with respect to such
Shareholder’s Subject Shares, the sole power, directly or indirectly, to vote,
dispose of, exercise and convert, as applicable, such Subject Shares, and to
demand or waive any appraisal rights or issue instructions pertaining to such
Subject Shares with respect to the matters set forth in this Agreement, in each
case with no limitations, qualifications or restrictions on such rights, and, as
such, has, and (except with respect to any Subject Shares Transferred in
accordance with Section 1.2 hereof) at all times during the term of this
Agreement will have, the complete and exclusive power to, directly or indirectly
(a) issue (or cause the issuance of) instructions with respect to the matters
set forth in Section 1.4 hereof  and (b) agree to all matters set forth in this
Agreement.  Except to the extent of any Subject Shares acquired after the date
hereof (which shall become Subject Shares upon that acquisition) or as set forth
on Annex I hereto, the number of Shares set forth on Annex I opposite the name
of such Shareholder are the only Shares beneficially owned by such Shareholder
as of the date of this Agreement.  Other than the Subject Shares and any Shares
that are the subject of unexercised Company Stock Options and any Company RSUs
held by such Shareholder (the number of which is set forth opposite the name of
such Shareholder on Annex I) or as set forth on Annex I hereto, such Shareholder
does not own any Shares or any options to purchase or rights to subscribe for or
otherwise acquire any securities of the Company and has no interest in or voting
rights with respect to any securities of the Company.  Except as may be required
pursuant to award agreements relating to Unvested Restricted Stock, there are no
agreements or arrangements of any kind, contingent or otherwise, to which such
Shareholder is a party obligating such Shareholder to Transfer or cause to be
Transferred, any of such Shareholder’s Subject Shares.  No Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
such Shareholder’s Subject Shares.
 
2.6           No Other Proxies.  None of such Shareholder’s Subject Shares are
subject to any voting trust or other agreement or arrangement with respect to
the voting of such Shares, except as provided hereunder.
 


 
6

--------------------------------------------------------------------------------

 




 
2.7           Absence of Litigation.  With respect to such Shareholder, as of
the date hereof, there is no action, suit, investigation or proceeding pending
against, or, to the knowledge of such Shareholder, threatened against, or
otherwise affecting, such Shareholder or any of his, her or its properties or
assets (including such Shareholder’s Subject Shares) that could reasonably be
expected to impair in any material respect the ability of such Shareholder to
perform his, her or its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.
 
2.8           Opportunity to Review; Reliance.  Such Shareholder has had the
opportunity to review the Merger Agreement and this Agreement with counsel of
his, her or its own choosing.  Such Shareholder understands and acknowledges
that Parent and Merger Sub are entering into the Merger Agreement in reliance
upon such Shareholder’s execution, delivery and performance of this Agreement.
 
2.9           Finders’ Fees.  No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent, Merger Sub or the
Company in respect of this Agreement based upon any arrangement or agreement
made by or on behalf of such Shareholder in his, her or its capacity as such.
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Each of Parent and Merger Sub hereby, jointly and severally, represent and
warrant to the Shareholders that:
 
3.1           Organization.  Parent and Merger Sub are each duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.
 
3.2           Authorization.  Each of Parent and Merger has full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution, delivery and performance by Parent and
Merger Sub of this Agreement and the consummation by Parent and Merger Sub of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of Parent and Merger Sub.
 
3.3           Due Execution and Delivery; Binding Agreement.  This Agreement has
been duly executed and delivered by each of Parent and Merger Sub and
constitutes a valid and legally binding obligation of Parent and Merger Sub,
enforceable against Parent and Merger Sub in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar Laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at Law).
 


 
7

--------------------------------------------------------------------------------

 




 
 
ARTICLE IV
 
MISCELLANEOUS
 
4.1           Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given, (i) if to Parent or Merger Sub, in accordance with the provisions of
the Merger Agreement and (ii) if to a Shareholder, to such Shareholder’s address
or facsimile number set forth on a signature page hereto, or to such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to each other party hereto.
 
4.2           Termination.  This Agreement shall terminate automatically,
without any notice or other action by any Person, upon the earlier of (i)
termination of the Merger Agreement and (ii) the Effective Time.  Upon
termination of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, that (x) nothing set forth
in this Section 4.2 shall relieve any party for liability arising from fraud or
a willful and material breach of this Agreement and (y) the provisions of this
Article IV shall survive any such termination of this Agreement.
 
4.3           Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement or, in the case of a
waiver, by each party against whom the waiver is to be effective.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  Except as otherwise provided herein, the rights and
remedies of the parties hereunder are cumulative and are not exclusive of any
rights or remedies which they would otherwise have hereunder.
 
4.4           Expenses.  Whether or not the Merger is consummated, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring or required to incur such cost or expenses.
 
4.5           Binding Effect; Assignment.  The provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.  No party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of each other party hereto, except that (a) Parent may transfer and
assign it rights to one or more individuals as provided in Section 1.4 and (b)
each of Parent and Merger Sub may transfer or assign its rights and obligations
under this Agreement, in whole or from time to time in part, to one or more of
its Affiliates at any time; provided, that such transfer or assignment shall not
relieve Parent or Merger Sub of any of its obligations hereunder.
 
4.6           GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL.
 
 
(a)         This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New Jersey, without giving effect to any choice
or conflict of law provision or rule (whether of the State of New Jersey or any
other jurisdiction) that would cause
 


 
8

--------------------------------------------------------------------------------

 


 
the application of the laws of any jurisdiction other than the State of New
Jersey.  The parties hereby irrevocably submit to the exclusive jurisdiction of
the courts of the State of New Jersey and the Federal courts of the United
States of America located in the State of New Jersey and the City of Chicago,
Illinois in respect of all matters arising out of or relating to this Agreement
the interpretation and enforcement of the provisions of this Agreement, and in
respect of the transactions contemplated hereby, and hereby waive, and agree not
to assert, as a defense in any action, suit or proceeding for the interpretation
or enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts, and the
parties hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined exclusively in such State or Federal
court.  The parties hereby consent to and grant any such court jurisdiction over
the person of such parties solely for such purpose and over the subject matter
of such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 4.1 or in
such other manner as may be permitted by Law shall be valid and sufficient
service thereof.
 
 
(b)         EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 4.6(b).
 
4.7           Counterparts; Effectiveness.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original but
all of which shall constitute one and the same instrument.  This Agreement shall
become effective when each party hereto shall have received counterparts thereof
signed and delivered (by telecopy or otherwise) by the other parties hereto.
 
4.8           Entire Agreement; Third Party Beneficiaries.  This Agreement
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.  Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person other than the parties and their
respective successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.
 


 
9

--------------------------------------------------------------------------------

 




 
4.9           Severability.  Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect.  Notwithstanding the foregoing,
upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.
 
4.10           Specific Performance.  The parties hereto agree that each of
Parent and Merger Sub would be irreparably damaged in the event that any
Shareholder fails to perform any of his, her or its obligations under this
Agreement.  Accordingly, each of Parent and Merger Sub shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement by any
Shareholder and to specific performance of the terms and provisions hereof in
any court of competent jurisdiction, this being in addition to any other remedy
to which they are entitled at Law or in equity.
 
4.11           Interpretation.  When a reference is made in this Agreement to
Sections or Articles, such reference shall be to a Section or Article of this
Agreement unless otherwise indicated.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” unless otherwise specified.  The words “hereby,”
“hereof,” herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The words “date hereof” shall refer to the date of
this Agreement.  The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if.”  The term “or” shall not be deemed to be exclusive.  All terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.  The words describing the singular number shall include the
plural and vice versa and words denoting any gender shall include all
genders.  References to a Person are also to its permitted successors and
assigns.  The parties have participated jointly in the negotiation and drafting
of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
4.12           Capacity as Shareholder.  Each Shareholder signs this Agreement
solely in such Shareholder’s capacity as a Shareholder of the Company and not in
such Shareholder’s capacity as a director, officer or employee of the Company or
any of its Subsidiaries or in such Shareholder’s capacity as a trustee or
fiduciary of any employee benefit plan or trust.  Nothing herein shall in any
way restrict a director or officer of the Company in the exercise of his or her
fiduciary duties as a director or officer of the Company or in his or her
capacity as a trustee or fiduciary of any employee benefit plan or trust or
prevent or be construed to create any obligation on the part of any director or
officer of the Company or any trustee or fiduciary of any
 


 
10

--------------------------------------------------------------------------------

 
 


employee benefit plan or trust from taking any action in his or her capacity as
such director, officer, trustee or fiduciary.
 
 
[Signature Page Next]
 




 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Parent, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.
 

   
Hillenbrand, Inc.
       
By:
/s/ Kenneth A. Camp
       
Name:
Kenneth A. Camp
     
Title:
President and Chief Executive
Officer
         
Krusher Acquisition Corp.
       
By:
/s/ John R. Zerkle
       
Name:
John R. Zerkle
     
Title:
Vice President and Secretary

 
 
 

 
 
 
[Voting Agreement Signature Page]
 


 

--------------------------------------------------------------------------------

 





   
Shareholder
                    /s/ Kevin C. Bowen      
Name:  Kevin C. Bowen
    Address:


 
 
 
 
 
 
 
[Voting Agreement Signature Page]

 

--------------------------------------------------------------------------------

 





   
Shareholder
                    /s/ Edward B. Cloues, II
 
   
Name: Edward B. Cloues, II
   
Address:
 

 
 
 
 
 
 
 
[Voting Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 





   
Shareholder
                   
/s/ Norman Cohen
     
Name: Norman Cohen

   
Address:  
 

 
 
 
 
 
 
 
[Voting Agreement Signature Page]

 

--------------------------------------------------------------------------------

 





   
Shareholder
                   
/s/ Robert A. Engel
     
Name: Robert A. Engel

   
Address:
 

 
 
 
 
 
 
 
[Voting Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 





   
Shareholders
                   
/s/ Lukas Guenthardt
     
Name: Lukas Guenthardt

   
Address:
 
     
 
               

 

   
/s/ Megan C. Guenthardt
     
Name: Megan C. Guenthardt

   
Address:
 
     
 

 
 
 
 
 
 
 
[Voting Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 





   
Shareholder
                   
/s/ Edward T. Hurd
 
   
Name: Edward T. Hurd

   
Address:
 
     
 



 
 
 
 
 
 
[Voting Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 





   
Shareholder
                   
/s/ Donald W. Melchiorre
 
   
Name: Donald W. Melchiorre

   
Address:
 
     
 

 
 
 
 
 
 
 
[Voting Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 





   
Shareholder
                   
/s/ Richard J. Pinola
 
   
Name: Richard J. Pinola

   
Address:
 
     
 



 
 
 
 
 
 
[Voting Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 





   
Shareholder
                   
/s/ Robert E. Wisniewski
 
   
Name: Robert E. Wisniewski

   
Address:
 
     
 



 
 
 
 
[Voting Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 


Annex I


Shareholder
Shares
Beneficially Owned
Subject Shares Outstanding as of January 8, 2010
Company Stock Options1
Company RSUs1
Excluded Shares
Kevin C. Bowen
30,095
19,095
10,000
1,000
 
Edward B. Cloues, II
248,487
213,287
10,000
2,000
23,3002
Norman Cohen
4,469
2,469
2,000
   
Robert A. Engel
12,500
6,500
6,000
   
Lukas Guenthardt
37,355
17,3553
19,000
1,000
 
Edward T. Hurd
3,500
3,500
     
Donald W. Melchiorre
5,500
4,500
 
1,000
 
Richard J. Pinola
18,314
12,314
6,000
   
Robert E. Wisniewski
3,500
2,500
 
1,000
 



 
 



--------------------------------------------------------------------------------

 
1 The Shares underlying Company Stock Options and Company RSUs are included in
the “Shares Beneficially Owned” column.
 
2 Mr. Cloues has shared power to vote or direct the vote, and to dispose or
direct the disposition, of 23,200 Shares that he indirectly beneficially owns
pursuant to powers of attorney granted to him by each of Mrs. Jeanette C. Cloues
and Mrs. Jan W. Beebe.  Also includes 100 Shares Mr. Cloues intends to transfer
to Upper Dublin Lutheran Church.
 
3 Mr. Guenthardt shares investment and voting power with his wife, Megan C.
Guenthardt, for 11,797 Shares.


 

